Case: 13-50377      Document: 00512497504         Page: 1    Date Filed: 01/13/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                    No. 13-50377                              January 13, 2014
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
FRANKLIN L. WILLIAMS,

                                                 Petitioner-Appellant

v.

MIKE PEARCE, Warden, FCI Bastrop,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 1:13-CV-2


Before JOLLY, SMITH and CLEMENT, Circuit Judges.
PER CURIAM: *
       Franklin L. Williams, federal prisoner # 12952-021, moves this court for
leave to proceed in forma pauperis (IFP) in his appeal from the district court’s
dismissal of his 28 U.S.C. § 2241 habeas petition. In his petition, Williams
argued that the loss or destruction of his legal property has resulted in his
being denied his rights of access to the courts and to due process, and has
delayed his obtaining justice. He alleged that he required the legal materials


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50377     Document: 00512497504      Page: 2    Date Filed: 01/13/2014


                                  No. 13-50377

to prove his actual innocence and the illegality of his state and federal
sentences.
      On appeal, Williams repeats his arguments made in his petition but does
not point out any reasons why the district court erred in certifying that his
appeal was not taken in good faith. Specifically, he does not address the
district court’s determination that he had unsuccessfully raised some identical
claims in an earlier § 2241 petition or its conclusion that Williams’s challenges
to his state and federal sentences had to be made in a 28 U.S.C. § 2254 petition
or a 28 U.S.C. § 2255 motion and were not properly cognizable in a § 2241
proceeding. In failing to identify any errors in the district court’s reasons for
certifying that the appeal was not taken in good faith, Williams has abandoned
the dispositive issue on appeal. See Brinkmann v. Dallas County Deputy
Sheriff Abner, 813 F.3d 744, 748 (5th Cir. 1987). Accordingly, his motion to
proceed IFP on appeal is DENIED. Because the appeal does not involve legal
points arguable on their merits, the appeal is DISMISSED as frivolous. See
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.
      Williams previously has been warned that frivolous, repetitive, or
otherwise abusive filings would invite sanctions. He has failed to heed that
warning. Accordingly, he is ORDERED to pay a sanction of $200 to the Clerk
of this Court. He is BARRED from filing any pleading in this court or any court
subject to this court’s jurisdiction seeking to challenge his 1997 Georgia state
conviction and sentence, his 2007 federal conviction and sentence, or the
alleged loss of his legal property unless he first obtains leave of the court in
which he seeks to file such a pleading. Williams is further CAUTIONED that
any future frivolous, repetitive, or otherwise abusive filings in the district court
or in this court will subject him to additional and progressively more severe
sanctions.



                                         2